Opinion issued August 14, 2003













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01187-CR
____________

EDWARD BRANDON GARCIA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 183rd District Court
Harris County, Texas
Trial Court Cause No. 810419



MEMORANDUM  OPINION
	Appellant, Edward Brandon Garcia, pleaded true to the allegations in the
State's motion to adjudicate guilt after having reached a plea agreement with the
State.  The trial court found appellant guilty of aggravated assault and, following the
plea agreement, sentenced appellant to confinement for three years.  We affirm.
	Appellant's court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that the appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds of error to be advanced.  See High
v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978); Moore v. State, 845 S.W.2d
352, 353 (Tex. App.--Houston [1st Dist.] 1992, pet. ref'd).
	The brief states that a copy was delivered to appellant, whom counsel
advised by letter of his right to examine the appellate record and file a pro se brief. 
See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  Appellant
received a copy of the appellate record from the Harris County District Clerk's office
on December 10, 2002.  More than 30 days have passed since appellant's pro se brief
was due, but appellant has not filed one.  We have carefully reviewed the record and
counsel's brief.  We find no reversible error in the record, and agree that the appeal
is wholly frivolous.
	We affirm the judgment of the trial court.
	We grant counsel's motion to withdraw. (1) See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.--Houston [1st Dist.] 2000, no pet.). 
PER CURIAM

Panel consists of Justices Hedges, Nuchia, and Keyes.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Counsel still has a duty to inform appellant of the result of this appeal and also
to inform appellant that he may, on his own, pursue discretionary review in the
Texas Court of Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27
(Tex. Crim. App. 1997).